801 F.2d 1011
Rosa Lee BROWN, Appellant,v.Otis R. BOWEN, M.D., etc., Appellee.
No. 85-1736-SI.
United States Court of Appeals,Eighth Circuit.
Aug. 12, 1986.

Appeal from the United States District Court for the Southern District of Iowa;  William C. Stuart, Judge.


1
Richard C. Turner, U.S. Atty., John E. Beamer, Robert C. Dopf, Asst. U.S. Attys., for appellee.

ORDER

2
Prior Report:  8th Cir., 786 F.2d 870.


3
The petition for rehearing by the panel, as requested by the government, is denied;  however, the court sua sponte grants a rehearing en banc;  the matter shall be further stayed pending the opinion of the Supreme Court in Bowen v. Yuckert, --- U.S. ----, 106 S. Ct. 1967, 90 L. Ed. 2d 652.  It is therefore ordered that a rehearing en banc be granted but the matter stayed until further order of the court.